NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAYTON ERNEST LONGACRE,                        No.    18-35153

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05900-RBL

 v.
                                                MEMORANDUM*
KITSAP COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Clayton Ernest Longacre appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of a

Washington state court small claims case. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Dismissal of Longacre’s claims was proper because Longacre failed to

allege facts sufficient to state plausible claims. See Ashcroft v. Iqbal, 556 U.S.
662, 678, 681 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” and conclusory allegations are not entitled to be assumed true (citation and

internal quotation marks omitted)); Hebbe, 627 F.3d at 341-42 (although pro se

pleadings are construed liberally, plaintiff must present factual allegations

sufficient to state a plausible claim for relief); Cholla Ready Mix, Inc. v. Civish,

382 F.3d 969, 973 (9th Cir. 2004) (a party’s conclusory allegations, unwarranted

deductions of fact, or unreasonable inferences need not be accepted as true).

      The district court did not abuse its discretion by taking judicial notice of

documents from the state court action. See Fed. R. Evid. 201(e); Lee v. City of Los

Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001) (setting forth standard of review and

circumstances in which the district court may take judicial notice of matters of

public record in ruling on a motion to dismiss for failure to state a claim).

      Contrary to Longacre’s contention, the district court did not err by taking

judicial notice of these documents without a hearing because Longacre had an


                                            2                                      18-35153
opportunity to be heard by filing objections to defendants’ request for judicial

notice.

      AFFIRMED.




                                          3                                   18-35153